Exhibit 10.2
FIS CORPORATE AND TRANSITIONAL SERVICES AGREEMENT
     This Corporate and Transitional Services Agreement (this “Agreement”) is
dated as of July 2, 2008, by and between FIDELITY NATIONAL INFORMATION SERVICES,
INC., a Georgia corporation (“FIS” or “PROVIDING PARTY”), and LENDER PROCESSING
SERVICES, INC., a Delaware corporation (“LPS” or “RECEIVING PARTY”). FIS and LPS
shall be referred to together in this Agreement as the “Parties” and
individually as a “Party.”
          WHEREAS, in connection with the consummation of the transactions (the
“Transactions”) contemplated by that certain Contribution and Distribution
Agreement dated as of June 13, 2008 (the “Contribution Agreement”), between FIS
and LPS, the Parties wish to enter into a separate agreement for the provision
of certain services by FIS and its Subsidiaries to LPS and its Subsidiaries; and
     WHEREAS, capitalized terms used herein and not otherwise defined shall have
the meanings ascribed thereto in the Contribution Agreement;
     NOW THEREFORE, in consideration of the premises, and of the
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:
ARTICLE I
CORPORATE SERVICES
     1.1 Corporate Services. This Agreement sets forth the terms and conditions
for the provision by PROVIDING PARTY to RECEIVING PARTY of various corporate
services and products, as more fully described below and in Schedule 1.1(a)
attached hereto (the Scheduled Services, the Omitted Services, the Resumed
Services and Special Projects (as defined below), collectively, the “Corporate
Services”).
          (a) Scheduled Services. PROVIDING PARTY, through its Subsidiaries and
Affiliates (each as defined below), and their respective employees, agents or
contractors, shall provide or cause to be provided to RECEIVING PARTY and its
Subsidiaries all services set forth on Schedule 1.1(a) (the “Scheduled
Services”) on and after the date on which the Distribution occurs (the
“Effective Date”), with such services to be provided to RECEIVING PARTY’s
Subsidiaries as they become Subsidiaries of RECEIVING PARTY, subject to the
exception in clause (ii) of Section 1.2(a). RECEIVING PARTY shall pay fees to
PROVIDING PARTY for providing the Scheduled Services or causing the Scheduled
Services to be provided as set forth in Schedule 1.1(a). For purposes of this
Agreement, “Subsidiary” means, with respect to either Party, any corporation,
partnership, company or other entity of which such Party controls or owns,
directly or indirectly, more than fifty percent (50%) of the stock or other
equity interest entitled to vote on the election of the members to the board of
directors or similar governing body, or otherwise has the power to elect a
majority of the members to the board of directors or similar governing body; and
“Affiliate” means, with respect to either Party, any corporation, partnership,
company, or other entity that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with,
such specified Party.

1



--------------------------------------------------------------------------------



 



As used herein, “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
entity, whether through ownership of voting securities or other interests, by
contract or otherwise.
          (b) Omitted Services. PROVIDING PARTY, through its Subsidiaries and
Affiliates, and their respective employees, agents or contractors, shall provide
or cause to be provided to RECEIVING PARTY and its Subsidiaries all services
that PROVIDING PARTY was performing for RECEIVING PARTY and its Subsidiaries on
or before the Effective Date that pertain to and are a part of Scheduled
Services under Section 1.1(a) (with such services to be provided to RECEIVING
PARTY’s Subsidiaries as they become Subsidiaries of RECEIVING PARTY, subject to
the exception in clause (ii) of Section 1.2(a)), which are not expressly
included in the list of Scheduled Services in Schedule 1.1(a), but are required
to conduct the business of RECEIVING PARTY and its Subsidiaries (the “Omitted
Services”), unless RECEIVING PARTY consents in writing to the termination of
such services. Such Omitted Services shall be added to Schedule 1.1(a) and
thereby become Scheduled Services, as soon as reasonably practicable after the
Effective Date by the Parties. In the event that RECEIVING PARTY or its
Subsidiaries had been allocated charges or otherwise paid PROVIDING PARTY or its
Subsidiaries for Omitted Services immediately prior to the Effective Date,
RECEIVING PARTY shall pay to PROVIDING PARTY for providing the Omitted Services
(or causing the Omitted Services to be provided hereunder) fees equal to the
actual fees paid for such Omitted Services immediately preceding the Effective
Date; provided, that payment of such fees by RECEIVING PARTY for the Omitted
Services provided hereunder shall be retroactive to the first day of the
calendar quarter in which either Party identifies such services as Omitted
Services, but in no event shall RECEIVING PARTY be required to pay for any
Omitted Services provided hereunder by PROVIDING PARTY or its Subsidiaries or
Affiliates prior to the Effective Date. In the event that RECEIVING PARTY or its
Subsidiaries had not been allocated charges or otherwise paid PROVIDING PARTY or
its Subsidiaries or Affiliates for such Omitted Services immediately prior to
the Effective Date, the Parties shall negotiate in good faith a fee to be based
on the cost of providing such Omitted Services, which shall in no event be less
than the Default Fee (as defined below); provided, that payment of such fees by
RECEIVING PARTY for the Omitted Services provided hereunder by PROVIDING PARTY
shall be retroactive to the first day of the calendar quarter in which either
Party identifies such services as Omitted Services, but in no event shall
RECEIVING PARTY be required to pay for any such Omitted Services provided
hereunder by PROVIDING PARTY or its Subsidiaries or Affiliates prior to the
Effective Date. The “Default Fee” means an amount equal to one hundred fifty
percent (150%) of the salary of each full-time employee, on an hourly basis, who
provides the applicable Corporate Service or Transition Assistance (as defined
in Section 2.3).
          (c) Resumed Services. At RECEIVING PARTY’s written request, PROVIDING
PARTY, through its Subsidiaries and Affiliates, and their respective employees,
agents or contractors, shall use commercially reasonable efforts to provide or
cause to be provided to RECEIVING PARTY and its Subsidiaries any Scheduled
Service that has been terminated at RECEIVING PARTY’s request pursuant to
Section 2.2 (the “Resumed Services”); provided, that PROVIDING PARTY shall have
no obligation to provide a Resumed Service if providing such Resumed Service
will have a material adverse impact on the other Corporate Services.
Schedule 1.1(a) shall from time to time be amended to reflect the resumption of
a Resumed Service and the Resumed Service shall be set forth thereon as a
Scheduled Service.

2



--------------------------------------------------------------------------------



 



          (d) Special Projects. At RECEIVING PARTY’s written request, PROVIDING
PARTY, through its Subsidiaries and Affiliates, and their respective employees,
agents or contractors, shall use commercially reasonable efforts to provide
additional corporate services that are not described in the Schedule 1.1(a) and
that are neither Omitted Services nor Resumed Services (“Special Projects”).
RECEIVING PARTY shall submit a written request to PROVIDING PARTY specifying the
nature of the Special Project and requesting an estimate of the costs applicable
for such Special Project and the expected time frame for completion. PROVIDING
PARTY shall respond promptly to such written request, but in no event later than
twenty (20) days, with a written estimate of the cost of providing such Special
Project and the expected time frame for completion (the “Cost Estimate”). If
RECEIVING PARTY provides written approval of the Cost Estimate within ten
(10) days after PROVIDING PARTY delivers the Cost Estimate, then within a
commercially reasonable time after receipt of RECEIVING PARTY’s written request,
PROVIDING PARTY shall begin providing the Special Project; provided, that
PROVIDING PARTY shall have no obligation to provide a Special Project where, in
its reasonable discretion and prior to providing the Cost Estimate, it has
determined and notified RECEIVING PARTY in writing that (i) it would not be
feasible to provide such Special Project, given reasonable priority to other
demands on its resources and capacity both under this Agreement or otherwise or
(ii) it lacks the experience or qualifications to provide such Special Project.
     1.2 Provision of Corporate Services; Excused Performance.
          (a) Migration of Services. To the extent commercially reasonable, the
Parties will work together and begin the process of migrating the Corporate
Services from PROVIDING PARTY to RECEIVING PARTY or one or more of its
Subsidiaries or Affiliates or to a third party (at RECEIVING PARTY’s direction)
such that the completion of the migration of the Corporate Services from
PROVIDING PARTY to RECEIVING PARTY, one or more of its Subsidiaries or
Affiliates or a third party, as the case may be, shall occur prior to the end of
the Term. PROVIDING PARTY shall provide or cause to be provided each of the
Corporate Services through the expiration of the Term, except (i) as
automatically modified by earlier termination of a Corporate Service by
RECEIVING PARTY in accordance with this Agreement, (ii) for Corporate Services
to or for the benefit of any entity which ceases to be a Subsidiary of RECEIVING
PARTY prior to the end of the Term, or (iii) as otherwise agreed to by the
Parties in writing.
          (b) Performance Excused. All obligations of PROVIDING PARTY with
respect to any one or more individual Corporate Services or Transition
Assistance under this Agreement shall be excused to the extent and only for so
long as a failure by PROVIDING PARTY with respect thereto is directly
attributable to and caused specifically by a failure by RECEIVING PARTY or any
of its Subsidiaries to meet their obligations (including any performance) under
any other Related Party Agreement (as defined in the Contribution Agreement).
     1.3 Third Party Vendors; Consents.
          (a) Third Party Consents. PROVIDING PARTY shall use its commercially
reasonable efforts to keep and maintain in effect its relationships with its
vendors that are

3



--------------------------------------------------------------------------------



 



integral to the provision of the Corporate Services. PROVIDING PARTY shall use
commercially reasonable efforts to procure any waivers, permits, consents or
sublicenses required by third party licensors, vendors or service providers
under existing agreements with such third parties in order to provide any
Corporate Services hereunder (“Third Party Consents”). In the event that
PROVIDING PARTY is unable to procure such Third Party Consents on commercially
reasonable terms, PROVIDING PARTY agrees to so notify RECEIVING PARTY, and to
assist RECEIVING PARTY with the transition to another vendor. If, after the
Effective Date, any one or more vendors (i) terminates its contractual
relationship with PROVIDING PARTY or ceases to provide the products or services
associated with the Corporate Services or (ii) notifies PROVIDING PARTY of its
desire or plan to terminate its contractual relationship with PROVIDING PARTY or
(iii) ceases providing the products or services associated with the Corporate
Services, then, in either case, PROVIDING PARTY agrees to so notify RECEIVING
PARTY, and to assist RECEIVING PARTY with the transition to another vendor so
that RECEIVING PARTY may continue to receive similar products and services.
          (b) No Transfer of Software. PROVIDING PARTY shall not be required to
transfer or assign to RECEIVING PARTY any third party software licenses or any
hardware owned by PROVIDING PARTY or its Subsidiaries or Affiliates in
connection with the provision of the Corporate Services or at the conclusion of
the Term.
     1.4 Dispute Resolution.
          (a) Amicable Resolution. PROVIDING PARTY and RECEIVING PARTY mutually
desire that friendly collaboration will continue between them. Accordingly, they
will try to resolve in an amicable manner all disagreements and
misunderstandings connected with their respective rights and obligations under
this Agreement, including any amendments hereto. In furtherance thereof, in the
event of any dispute or disagreement (a “Dispute”) between PROVIDING PARTY and
RECEIVING PARTY in connection with this Agreement (including, without
limitation, the standards of performance, delay of performance or
non-performance of obligations, or payment or non-payment of fees hereunder),
then the Dispute, upon written request of either Party, will be referred for
resolution to the president (or similar position) of the division implicated by
the matter for each of PROVIDING PARTY and RECEIVING PARTY, which presidents
will have fifteen (15) days to resolve such Dispute. If the presidents of the
relevant divisions for each of PROVIDING PARTY and RECEIVING PARTY do not agree
to a resolution of such Dispute within fifteen (15) days after the reference of
the matter to them, such presidents of the relevant divisions will refer such
matter to the president of each of PROVIDING PARTY and RECEIVING PARTY for final
resolution. Notwithstanding anything to the contrary in this Section 1.4, any
amendment to the terms of this Agreement may only be effected in accordance with
Section 11.10.
          (b) Arbitration. In the event that the Dispute is not resolved in a
friendly manner as set forth in Section 1.4(a), either Party involved in the
Dispute may submit the dispute to binding arbitration pursuant to this
Section 1.4(b). All Disputes submitted to arbitration pursuant to this
Section 1.4(b) shall be resolved in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, unless the Parties involved
mutually agree to utilize an alternate set of rules, in which event all
references herein to the American Arbitration

4



--------------------------------------------------------------------------------



 



Association shall be deemed modified accordingly. Expedited rules shall apply
regardless of the amount at issue. Arbitration proceedings hereunder may be
initiated by either Party making a written request to the American Arbitration
Association, together with any appropriate filing fee, at the office of the
American Arbitration Association in Orlando, Florida. All arbitration
proceedings shall be held in the city of Jacksonville, Florida in a location to
be specified by the arbitrators (or any place agreed to by the Parties and the
arbitrators). The arbitration shall be by a single qualified arbitrator
experienced in the matters at issue, such arbitrator to be mutually agreed upon
by PROVIDING PARTY and RECEIVING PARTY. If PROVIDING PARTY and RECEIVING PARTY
fail to agree on an arbitrator within thirty (30) days after notice of
commencement of arbitration, the American Arbitration Association shall, upon
the request of either Party to the Dispute, appoint the arbitrator. Any order or
determination of the arbitral tribunal shall be final and binding upon the
Parties to the arbitration as to matters submitted and may be enforced by either
Party to the Dispute in any court having jurisdiction over the subject matter or
over either Party. All costs and expenses incurred in connection with any such
arbitration proceeding (including reasonable attorneys’ fees) shall be borne by
the Party incurring such costs. The use of any alternative dispute resolution
procedures hereunder will not be construed under the doctrines of laches, waiver
or estoppel to affect adversely the rights of either Party.
          (c) Non-Exclusive Remedy. Nothing in this Section 1.4 will prevent
either PROVIDING PARTY or RECEIVING PARTY from immediately seeking injunctive or
interim relief in the event (i) of any actual or threatened breach of any of the
provisions of Article VIII or (ii) that the Dispute relates to, or involves a
claim of, actual or threatened infringement of intellectual property. All such
actions for injunctive or interim relief shall be brought in a court of
competent jurisdiction in accordance with Section 11.6. Such remedy shall not be
deemed to be the exclusive remedy for breach of this Agreement, and further
remedies may be pursued in accordance with Section 1.4(a) and Section 1.4(b)
above.
          (d) Commencement of Dispute Resolution Procedure. Notwithstanding
anything to the contrary in this Agreement, PROVIDING PARTY and RECEIVING PARTY,
but none of their respective Subsidiaries or Affiliates, are entitled to
commence a dispute resolution procedure under this Agreement, whether pursuant
to this Section 1.4 or otherwise, and each Party will cause its respective
Affiliates not to commence any dispute resolution procedure other than through
such Party as provided in this Section 1.4(d).
          (e) Compensation. RECEIVING PARTY shall continue to make all payments
due and owing under Article III for Corporate Services not the subject of a
Dispute and shall not off-set such fees by the amount of fees for Corporate
Services that are the subject of the Dispute.

5



--------------------------------------------------------------------------------



 



     1.5 Standard of Services.
          (a) General Standard. PROVIDING PARTY shall perform the Corporate
Services for RECEIVING PARTY in a professional and competent manner, using
standards of performance consistent with its performance of such services for
itself.
          (b) Disaster Recovery. During the Term, PROVIDING PARTY shall maintain
a disaster recovery program for the Corporate Services substantially consistent
with the disaster recovery program in place for such Corporate Services as of
the Effective Date. For the avoidance of doubt, the disaster recovery program
maintained by PROVIDING PARTY will not include a business continuity program.
          (c) Shortfall in Services. If RECEIVING PARTY provides PROVIDING PARTY
with written notice (“Shortfall Notice”) of the occurrence of any Significant
Service Shortfall (as defined below), as determined by RECEIVING PARTY in good
faith, PROVIDING PARTY shall rectify such Significant Service Shortfall as soon
as reasonably possible. For purposes of this Section 1.5(c), a “Significant
Service Shortfall” shall be deemed to have occurred if the timing or quality of
performance of Corporate Services provided by PROVIDING PARTY hereunder falls
below the standard required by Section 1.5(a) hereof; provided that PROVIDING
PARTY’s obligations under this Agreement shall be relieved to the extent, and
for the duration of, any force majeure event as set forth in Article V.
     1.6 Response Time. PROVIDING PARTY shall respond to and resolve any
problems in connection with the Corporate Services for RECEIVING PARTY within a
commercially reasonable period of time, using response and proposed resolution
times consistent with its response and resolution of such problems for itself.
     1.7 Ownership of Materials; Results and Proceeds. All data and information
submitted to PROVIDING PARTY by RECEIVING PARTY, in connection with the
Corporate Services or the Transition Assistance (as defined in Section 2.3) (the
“RECEIVING PARTY Data”), and all results and proceeds of the Corporate Services
and the Transition Assistance with regard to the RECEIVING PARTY Data, is and
will remain, as between the Parties, the property of RECEIVING PARTY. PROVIDING
PARTY shall not and shall not permit its Subsidiaries or Affiliates to use
RECEIVING PARTY Data for any purpose other than to provide the Corporate
Services or Transition Assistance.
ARTICLE II
TERM AND TRANSITION ASSISTANCE
     2.1 Term. The term (the “Term”) of this Agreement shall commence as of the
date hereof and shall continue until the earliest of:
     (i) the date on which the last of the Scheduled Services under this
Agreement is terminated,
     (ii) the date on which this Agreement is terminated by mutual agreement of
the Parties, or

6



--------------------------------------------------------------------------------



 



     (iii) the second anniversary of the date of this Agreement,
whichever is earlier (in any case, the “Termination Date”); provided, however,
that, with respect to any entity that ceases to be a Subsidiary of RECEIVING
PARTY prior to the Termination Date, the Term with respect to such entity shall
terminate effective as of the date that such entity ceases to be a Subsidiary of
RECEIVING PARTY.
     2.2 Termination.
          (a) 30 Day Extension. If RECEIVING PARTY is not able to complete its
transition of the Corporate Services by the Termination Date, then upon written
notice provided to PROVIDING PARTY at least thirty (30) days prior to the
Termination Date, RECEIVING PARTY shall have the right to request and cause
PROVIDING PARTY to provide up to thirty (30) days of additional Corporate
Services to RECEIVING PARTY; provided, that RECEIVING PARTY shall pay for all
such additional Corporate Services.
          (b) Early Termination. If RECEIVING PARTY wishes to terminate a
Corporate Service (or a portion thereof) on a date that is earlier than the
Termination Date, RECEIVING PARTY shall provide written notice (the “Termination
Notice”) to PROVIDING PARTY of a proposed termination date for such Corporate
Service (or portion thereof), at least ninety (90) days prior to such proposed
termination date. Upon receipt of such notice, PROVIDING PARTY shall promptly
provide notice to RECEIVING PARTY (the “Termination Dispute Notice”) in the
event that PROVIDING PARTY believes in good faith that, notwithstanding
PROVIDING PARTY using its commercially reasonable efforts, the requested
termination will have a material adverse impact on other Corporate Services and
the scope of such adverse impact. In such event, the Parties will resolve the
dispute in accordance with Section 1.4. If PROVIDING PARTY does not provide the
Termination Dispute Notice, based on the standards set forth above, within ten
(10) days of the date on which the Termination Notice was received, then,
effective on the termination date proposed by RECEIVING PARTY in its Termination
Notice, such Corporate Service (or portion thereof) shall be discontinued
(thereafter, a “Discontinued Corporate Service”) and deemed deleted from the
Scheduled Services to be provided hereunder and thereafter, this Agreement shall
be of no further force and effect with respect to the Discontinued Corporate
Service (or portion thereof), except as to obligations accrued prior to the date
of discontinuation of such Corporate Service (or portion thereof). Upon the
occurrence of any Discontinued Corporate Service, the Parties shall promptly
update Schedule 1.1(a) to reflect the discontinuation, and the Corporate Service
Fees shall be adjusted in accordance therewith and the provisions of
Article III. Notwithstanding anything to the contrary contained herein, at any
time that employees of PROVIDING PARTY or its Subsidiaries or Affiliates move to
a department within RECEIVING PARTY or its Subsidiaries or Affiliates (an
“Employee Shift”), a proportional portion of the relevant Corporate Service
shall be deemed automatically terminated. If a Corporate Service, or portion
thereof, is terminated as a result of an Employee Shift, then such termination
shall take effect as of the date of the Employee Shift, and the adjustment in
Corporate Service Fees shall also take effect as of the date of the Employee
Shift.
          (c) Termination of All Services. If all Corporate Services shall have
been terminated under this Section 2.2 prior to the expiration of the Term, then
either Party shall have

7



--------------------------------------------------------------------------------



 



the right to terminate this Agreement by giving written notice to the other
Party, which termination shall be effective upon delivery as provided in
Section 6.1.
     2.3 Transition Assistance. In preparation for the discontinuation of any
Corporate Service provided under this Agreement, PROVIDING PARTY shall,
consistent with its obligations to provide Corporate Services hereunder and with
the cooperation and assistance of RECEIVING PARTY, use commercially reasonable
efforts to provide such knowledge transfer services and to take such steps as
are reasonably required in order to facilitate a smooth and efficient transition
and/or migration of records to RECEIVING PARTY or its Subsidiaries or Affiliates
(or at RECEIVING PARTY’s direction, to a third party) and responsibilities so as
to minimize any disruption of services (“Transition Assistance”). RECEIVING
PARTY shall cooperate with PROVIDING PARTY to allow PROVIDING PARTY to complete
the Transition Assistance as early as is commercially reasonable to do so. Fees
for any Transition Assistance shall be determined in accordance with the
calculation formula and methods applicable to the Scheduled Services that are
most similar in nature to the Transition Assistance being so provided, as set
forth on the applicable Section of Schedule 1.1(a).
     2.4 Return of Materials. As a Corporate Service or Transition Assistance is
terminated, each Party will return all materials and property owned by the other
Party, including, without limitation, all RECEIVING PARTY Data, if any, and
materials and property of a proprietary nature involving a Party or its
Subsidiaries or Affiliates relevant to the provision or receipt of that
Corporate Service or Transition Assistance and no longer needed regarding the
performance of other Corporate Services or other Transition Assistance under
this Agreement, and will do so (and will cause its Subsidiaries and Affiliates
to do so) within thirty (30) days after the applicable termination. Upon the end
of the Term, each Party will return all material and property of a proprietary
nature involving the other Party or its Subsidiaries, in its possession or
control (or the possession or control of an Affiliate as a result of the
Services provided hereunder) within thirty (30) days after the end of the Term.
In addition, upon RECEIVING PARTY’s request, PROVIDING PARTY agrees to provide
to RECEIVING PARTY copies of RECEIVING PARTY’s Data, files and records on
magnetic media, or such other media as the Parties shall agree upon, to the
extent practicable. PROVIDING PARTY may retain archival copies of RECEIVING
PARTY’s Data, files and records.
ARTICLE III
COMPENSATION AND PAYMENTS FOR CORPORATE SERVICES
     3.1 Compensation for Corporate Services.
          (a) Fees Generally. In accordance with the payment terms described in
Sections 3.2 and 3.3 below, RECEIVING PARTY agrees to timely pay PROVIDING
PARTY, as compensation for the Corporate Services provided hereunder, all fees
as contemplated in Section 1.1 (the “Corporate Service Fees”) and in Section 2.3
(the “Transition Assistance Fees”).
          (b) Out of Pocket Costs. Without limiting the foregoing, the Parties
acknowledge that RECEIVING PARTY is also obligated to pay, or reimburse
PROVIDING PARTY for its payment of, all Out of Pocket Costs (as defined below);
provided, however, that the incurrence of any liability by RECEIVING PARTY or
any of its Subsidiaries for any New

8



--------------------------------------------------------------------------------



 



Out of Pocket Cost (as defined below) that requires the payment by RECEIVING
PARTY or one of its Subsidiaries of more than $200,000, on an annualized basis,
shall require either (i) the prior approval of a full-time employee of RECEIVING
PARTY or one of its Subsidiaries, or (ii) the subsequent approval of the chief
accounting officer of RECEIVING PARTY (or his/her designee) after his/her
receipt of the Monthly Summary Statement (as defined in Section 3.2) provided to
RECEIVING PARTY for the calendar month in which the New Out of Pocket Cost was
incurred or paid by PROVIDING PARTY on behalf of RECEIVING PARTY. If
(x) PROVIDING PARTY has not obtained the prior approval of a full-time employee
of RECEIVING PARTY or one of its Subsidiaries before incurring or paying any New
Out of Pocket Cost that exceeds $200,000 on an annualized basis, and (y) after
receiving and reviewing the applicable Monthly Summary Statement, the chief
accounting officer of RECEIVING PARTY (or his/her designee) has not expressly
approved the New Out of Pocket Cost in question, then RECEIVING PARTY shall be
entitled to dispute the New Out of Pocket Cost until the close of the next audit
cycle, provided that if PROVIDING PARTY disagrees with RECEIVING PARTY’s dispute
of the New Out of Pocket Cost, then PROVIDING PARTY shall be entitled to
exercise its rights under the dispute resolution provisions set forth in
Section 1.4. For purposes hereof, the term “Out of Pocket Costs” means all fees,
costs or other expenses payable by RECEIVING PARTY or its Subsidiaries to third
parties that are not Affiliates of PROVIDING PARTY in connection with the
Corporate Services provided hereunder; and the term “New Out of Pocket Cost”
means any Out of Pocket Cost incurred after the Effective Date that is not a
continuation of services provided to LPS or one of its Subsidiaries in the
ordinary course of business consistent with past practices and for which LPS had
paid or reimbursed a portion thereof prior to the Effective Date.
     3.2 Monthly Summary Statements. Within 30 days after the end of each
calendar month, PROVIDING PARTY shall prepare and deliver to the chief
accounting officer (or his/her designee) of RECEIVING PARTY a monthly summary
statement (each a “Monthly Summary Statement”) setting forth all of the costs
owing by the RECEIVING PARTY to the PROVIDING PARTY, including all Corporate
Service Fees, Transition Assistance Fees, Out of Pocket Costs, as calculated in
accordance with Section 3.1 and Schedule 1.1(a), and any other charges incurred
by, and cost allocations made by, PROVIDING PARTY for or on behalf of RECEIVING
PARTY for Corporate Services pursuant to this Agreement. For sake of
clarification, the Parties acknowledge that unless and until the Parties agree
otherwise, the Monthly Summary Statements required hereunder shall including the
applicable monthly costs, fees and expenses owing by RECEIVING PARTY to
PROVIDING PARTY for all Related Party Agreements, as well as all other
agreements between RECEIVING PARTY and PROVIDING PARTY designated to be included
by each of RECEIVING PARTY and PROVIDING PARTY, including the Master Accounting
and Billing Agreement between FIS and LPS, and the provisions of this
Article III should be read and interpreted in conjunction therewith. The
specific form of the Monthly Summary Statement shall be as agreed to between the
parties from time to time, acting with commercial reasonableness.

9



--------------------------------------------------------------------------------



 



     3.3 Monthly Amounts Payable. The Monthly Summary Statements shall be
reviewed, approved and/or disputed in accordance with the terms and provisions
set forth in Schedule 3.3, and amounts owing thereunder shall be paid in
accordance with the terms and provisions set forth in Schedule 3.3.
     3.4 Audit Rights. Upon reasonable advance notice from RECEIVING PARTY,
PROVIDING PARTY shall permit RECEIVING PARTY to perform annual audits of
PROVIDING PARTY’s records only with respect to amounts invoiced and Out of
Pocket Costs invoiced pursuant to this Article III. Such audits shall be
conducted during PROVIDING PARTY’s regular office hours and without disruption
to PROVIDING PARTY’s business operations and shall be performed at RECEIVING
PARTY’s sole expense.
ARTICLE IV
LIMITATION OF LIABILITY
     4.1 LIMITATION OF LIABILITY. THE LIABILITY OF EITHER PARTY FOR A CLAIM
ASSERTED BY THE OTHER PARTY BASED ON BREACH OF ANY COVENANT, AGREEMENT OR
UNDERTAKING REQUIRED BY THIS AGREEMENT SHALL NOT EXCEED, IN THE AGGREGATE, THE
FEES PAYABLE BY RECEIVING PARTY TO PROVIDING PARTY DURING THE ONE (1) YEAR
PERIOD PRECEDING THE BREACH FOR THE PARTICULAR CORPORATE SERVICE AFFECTED BY
SUCH BREACH UNDER THIS AGREEMENT; PROVIDED THAT SUCH LIMITATION SHALL NOT APPLY
IN RESPECT OF ANY CLAIMS BASED ON A PARTY’S (i) GROSS NEGLIGENCE, (ii) WILLFUL
MISCONDUCT, (iii) IMPROPER USE OR DISCLOSURE OF CUSTOMER INFORMATION,
(iv) VIOLATIONS OF LAW, OR (v) INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS
OF A PERSON OR ENTITY WHO IS NOT A PARTY HERETO OR THE SUBSIDIARY OR AFFILIATE
OF A PARTY HERETO.
     4.2 DAMAGES. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY INDIRECT,
SPECIAL, PUNITIVE, OR CONSEQUENTIAL DAMAGE OF ANY KIND WHATSOEVER; PROVIDED,
HOWEVER, THAT TO THE EXTENT AN INDEMNIFIED PARTY UNDER ARTICLE X IS REQUIRED TO
PAY ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES OR LOST PROFITS TO A PERSON OR ENTITY WHO IS NOT A PARTY OR A SUBSIDIARY
OR AFFILIATE OF THE INDEMNIFIED PARTY IN CONNECTION WITH A THIRD PARTY CLAIM,
SUCH DAMAGES WILL CONSTITUTE DIRECT DAMAGES AND WILL NOT BE SUBJECT TO THE
LIMITATION SET FORTH IN THIS ARTICLE IV.
ARTICLE V
FORCE MAJEURE
     Neither Party shall be held liable for any delay or failure in performance
of any part of this Agreement from any cause beyond its reasonable control and
without its fault or negligence, including, but not limited to, acts of God,
acts of civil or military authority, embargoes, epidemics, war, terrorist acts,
riots, insurrections, fires, explosions, earthquakes, hurricanes, tornadoes,
nuclear accidents, floods, strikes, terrorism and power blackouts. Upon the
occurrence of a condition described in this Article, the Party whose performance
is prevented

10



--------------------------------------------------------------------------------



 



shall give written notice to the other Party, and the Parties shall promptly
confer, in good faith, to agree upon equitable, reasonable action to minimize
the impact, on both Parties, of such conditions.
ARTICLE VI
NOTICES AND DEMANDS
     6.1 Notices. Except as otherwise provided under this Agreement (including
Schedule 1.1(a)), all notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if (i) delivered personally, (ii) sent by a nationally-recognized
overnight courier (providing proof of delivery) or (iii) sent by facsimile or
electronic transmission (including email), provided that receipt of such
facsimile or electronic transmission is immediately confirmed by telephone), in
each case to the parties at the following addresses, facsimile numbers or email
(or as shall be specified by like notice):
If to PROVIDING PARTY, to:
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, Florida 32204
Attention: General Counsel
Fax: 904-357-1005
Email: ron.cook@fnis.com
If to RECEIVING PARTY, to:
Lender Processing Services, Inc.
601 Riverside Avenue
Jacksonville, Florida 32204
Attention: General Counsel
Fax: 904-357-1036
Email: todd.johnson@lpserv.com
Any notice, request or other communication given as provided above shall be
deemed given to the receiving party (i) upon actual receipt, if delivered
personally; (ii) on the next Business Day after deposit with an overnight
courier, if sent by a nationally-recognized overnight courier; or (iii) upon
confirmation of successful transmission if sent by facsimile or email (provided
that if given by facsimile or email, such notice, request or other communication
shall be followed up within one Business Day by dispatch pursuant to one of the
other methods described herein).
ARTICLE VII
REMEDIES
     7.1 Remedies Upon Material Breach. In the event of material breach of any
provision of this Agreement by a Party, the non-defaulting Party shall give the
defaulting Party written notice, and:

11



--------------------------------------------------------------------------------



 



          (a) If such breach is for RECEIVING PARTY’s non-payment of an amount
that is not in dispute, the defaulting Party shall cure the breach within thirty
(30) calendar days of such notice. If the defaulting Party does not cure such
breach by such date, then the defaulting Party shall pay the non-defaulting
Party the undisputed amount, any interest that has accrued hereunder through the
expiration of the cure period plus an additional amount of interest equal to
four percent (4%) per annum above the “prime rate” as announced in the “Money
Rates” section of the most recent edition of the Eastern Edition of The Wall
Street Journal, which interest rate shall change as and when the “prime rate”
changes. The Parties agree that this rate of interest constitutes reasonable
liquidated damages and not an unenforceable penalty.
          (b) If such breach is for any other material failure to perform in
accordance with this Agreement, the defaulting Party shall cure such breach
within thirty (30) calendar days of the date of such notice. If the defaulting
Party does not cure such breach within such period, then the defaulting Party
shall pay the non-defaulting Party all of the non-defaulting Party’s actual
damages, subject to Article IV above.
     7.2 Survival Upon Expiration or Termination. The provisions of Section 1.4
(Dispute Resolution), Section 2.4 (Return of Materials), Article IV (Limitation
of Liability), Article VI (Notices and Demands), this Section 7.2, Article VIII
(Confidentiality), Article X (Indemnification) and Article XI (Miscellaneous)
shall survive the termination or expiration of this Agreement unless otherwise
agreed to in writing by both Parties.
ARTICLE VIII
CONFIDENTIALITY
     8.1 Confidential Information. Each Party shall use at least the same
standard of care in the protection of Confidential Information of the other
Party as it uses to protect its own confidential or proprietary information;
provided that such Confidential Information shall be protected in at least a
reasonable manner. For purposes of this Agreement, “Confidential Information”
includes all confidential or proprietary information and documentation of either
Party, including the terms of this Agreement, including with respect to each
Party, all of its software, data, financial information all reports, exhibits
and other documentation prepared by any of its Subsidiaries or Affiliates. Each
Party shall use the Confidential Information of the other Party only in
connection with the purposes of this Agreement and shall make such Confidential
Information available only to its employees, subcontractors, or agents having a
“need to know” with respect to such purpose. Each Party shall advise its
respective employees, subcontractors, and agents of such Party’s obligations
under this Agreement. The obligations in this Section 8.1 will not restrict
disclosure by a Party pursuant to applicable law, or by order or request of any
court or government agency; provided that prior to such disclosure the Party
making such disclosure shall (a) immediately give notice to the other Party,
(b) cooperate with the other Party in challenging the right to such access and
(c) only provide such information as is required by law, court order or a final,
non-appealable ruling of a court of proper jurisdiction. Confidential
Information of a Party will not be afforded the protection of this Article VIII
if such Confidential Information was (A) developed by the other Party
independently as shown by its written business records regularly kept,
(B) rightfully obtained by the other Party without restriction from a third
party, (C) publicly available other than through the fault or negligence of

12



--------------------------------------------------------------------------------



 



the other Party or (D) released by the Party that owns or has the rights to the
Confidential Information without restriction to anyone.
     8.2 Work Product Privilege. RECEIVING PARTY represents and PROVIDING PARTY
acknowledges that, in the course of providing Corporate Services pursuant to
this Agreement, PROVIDING PARTY may have access to (a) documents, data,
databases or communications that are subject to attorney client privilege and/or
(b) privileged work product prepared by or on behalf of the Affiliates of
RECEIVING PARTY in anticipation of litigation with third parties (collectively,
the “Privileged Work Product”) and RECEIVING PARTY represents and PROVIDING
PARTY understands that all Privileged Work Product is protected from disclosure
by Rule 26 of the Federal Rules of Civil Procedure and the equivalent rules and
regulations under the law chosen to govern the construction of this Agreement.
RECEIVING PARTY represents and PROVIDING PARTY understands the importance of
maintaining the strict confidentiality of the Privileged Work Product to protect
the attorney client privilege, work product doctrine and other privileges and
rights associated with such Privileged Work Product pursuant to such Rule 26 and
the equivalent rules and regulations under the law chosen to govern the
construction of this Agreement. After PROVIDING PARTY is notified or otherwise
becomes aware that documents, data, database, or communications are Privileged
Work Product, only PROVIDING PARTY personnel for whom such access is necessary
for the purposes of providing Services to RECEIVING PARTY as provided in this
Agreement shall have access to such Privileged Work Product. Should PROVIDING
PARTY ever be notified of any judicial or other proceeding seeking to obtain
access to Privileged Work Product, PROVIDING PARTY shall (A) immediately give
notice to RECEIVING PARTY, (B) cooperate with RECEIVING PARTY in challenging the
right to such access and (C) only provide such information as is required by a
final, non-appealable ruling of a court of proper jurisdiction. RECEIVING PARTY
shall pay all of the cost incurred by PROVIDING PARTY in complying with the
immediately preceding sentence. RECEIVING PARTY has the right and duty to
represent PROVIDING PARTY in such resistance or to select and compensate counsel
to so represent PROVIDING PARTY or to reimburse PROVIDING PARTY for reasonable
attorneys’ fees and expenses as such fees and expenses are incurred in resisting
such access. If PROVIDING PARTY is ultimately required, pursuant to an order of
a court of competent jurisdiction, to produce documents, disclose data, or
otherwise act in contravention of the confidentiality obligations imposed in
this Article VIII, or otherwise with respect to maintaining the confidentiality,
proprietary nature, and secrecy of Privileged Work Product, PROVIDING PARTY is
not liable for breach of such obligation to the extent such liability does not
result from failure of PROVIDING PARTY to abide by the terms of this
Article VIII. All Privileged Work Product is the property of RECEIVING PARTY and
will be deemed Confidential Information, except as specifically authorized in
this Agreement or as shall be required by law.
     8.3 Unauthorized Acts. Each Party shall (a) notify the other Party promptly
of any unauthorized possession, use, or knowledge of any Confidential
Information by any person which shall become known to it, any attempt by any
person to gain possession of Confidential Information without authorization or
any attempt to use or acquire knowledge of any Confidential Information without
authorization (collectively, “Unauthorized Access”), (b) promptly furnish to the
other Party full details of the Unauthorized Access and use reasonable efforts
to assist the other Party in investigating or preventing the reoccurrence of any
Unauthorized Access, (c) cooperate with the other Party in any litigation and
investigation

13



--------------------------------------------------------------------------------



 



against third parties deemed necessary by such Party to protect its proprietary
rights, and (d) use commercially reasonable efforts to prevent a reoccurrence of
any such Unauthorized Access.
     8.4 Publicity. Except as required by law or national stock exchange rule or
as allowed by any Related Party Agreement, neither Party shall issue any press
release, distribute any advertising, or make any public announcement or
disclosure (a) identifying the other Party by name, trademark or otherwise or
(b) concerning this Agreement without the other Party’s prior written consent.
Notwithstanding the foregoing sentence, in the event either Party is required to
issue a press release relating to this Agreement or any of the transactions
contemplated by this Agreement, or by the laws or regulations of any
governmental authority, agency or self-regulatory agency, such Party shall
(A) give notice and a copy of the proposed press release to the other Party as
far in advance as reasonably possible, but in any event not less than five
(5) days prior to publication of such press release and (B) make any changes to
such press release reasonably requested by the other Party. In addition,
RECEIVING PARTY may communicate the existence of the business relationship
contemplated by the terms of this Agreement internally within PROVIDING PARTY’s
organization and orally and in writing communicate PROVIDING PARTY’s identity as
a reference with potential and existing customers.
     8.5 Data Privacy. (a) Where, in connection with this Agreement, PROVIDING
PARTY processes or stores information about a living individual that is held in
automatically processable form (for example in a computerized database) or in a
structured manual filing system (“Personal Data”), on behalf of any Subsidiaries
of RECEIVING PARTY or their clients, then PROVIDING PARTY shall implement
appropriate measures to protect those personal data against accidental or
unlawful destruction or accidental loss, alteration, unauthorized disclosure or
access and shall use such data solely for purposes of carrying out its
obligations under this Agreement.
          (b) RECEIVING PARTY may instruct PROVIDING PARTY, where PROVIDING
PARTY processes Personal Data on behalf of Subsidiaries of RECEIVING PARTY, to
take such steps to preserve data privacy in the processing of those Personal
Data as are reasonably necessary for the performance of this Agreement.
          (c) Subsidiaries of RECEIVING PARTY may, in connection with this
Agreement, collect Personal Data in relation to PROVIDING PARTY and PROVIDING
PARTY’s employees, directors and other officers involved in providing Corporate
Services hereunder. Such Personal Data may be collected from PROVIDING PARTY,
its employees, its directors, its officers, or from other (for example,
published) sources; and some limited personal data may be collected indirectly
at RECEIVING PARTY’s (or Subsidiaries of RECEIVING PARTY’s) locations from
monitoring devices or by other means (e.g., telephone logs, closed circuit TV
and door entry systems). Nothing in this Section 8.5(c) obligates PROVIDING
PARTY or PROVIDING PARTY’s employees, directors or other officers to provide
Personal Data requested by RECEIVING PARTY. The Subsidiaries of RECEIVING PARTY
may use and disclose any such data disclosed by PROVIDING PARTY solely for
purposes connected with this Agreement and for the relevant purposes specified
in the data privacy policy of the Subsidiary of RECEIVING PARTY (a copy of which
is available on request.) RECEIVING PARTY will maintain the same level of
protection for Personal Data collected from PROVIDING PARTY (and PROVIDING
PARTY’s employees, directors and officers, as

14



--------------------------------------------------------------------------------



 



appropriate) as RECEIVING PARTY maintains with its own Personal Data, and will
implement appropriate administrative, physical and technical measures to protect
the personal data collected from PROVIDING PARTY and PROVIDING PARTY’s
employees, directors and other officers against accidental or unlawful
destruction or accidental loss, alternation, unauthorized disclosure or access.
ARTICLE IX
REPRESENTATIONS, WARRANTIES AND COVENANTS
     EXCEPT FOR THE REPRESENTATIONS, WARRANTIES AND COVENANTS EXPRESSLY MADE IN
THIS AGREEMENT, PROVIDING PARTY HAS NOT MADE AND DOES NOT HEREBY MAKE ANY
EXPRESS OR IMPLIED REPRESENTATIONS, WARRANTIES OR COVENANTS, STATUTORY OR
OTHERWISE, OF ANY NATURE, INCLUDING WITH RESPECT TO THE WARRANTIES OF
MERCHANTABILITY, QUALITY, QUANTITY, SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE OR THE RESULTS OBTAINED OF THE CONTINUING BUSINESS. ALL OTHER
REPRESENTATIONS, WARRANTIES, AND COVENANTS, EXPRESS OR IMPLIED, STATUTORY,
COMMON LAW OR OTHERWISE, OF ANY NATURE, INCLUDING WITH RESPECT TO THE WARRANTIES
OF MERCHANTABILITY, QUALITY, QUANTITY, SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE OR THE RESULTS OBTAINED OF THE CONTINUING BUSINESS ARE HEREBY DISCLAIMED
BY PROVIDING PARTY.
ARTICLE X
INDEMNIFICATION
     10.1 Indemnification.
          (a) Subject to Article IV, RECEIVING PARTY will indemnify, defend and
hold harmless PROVIDING PARTY, each Subsidiary and Affiliate of PROVIDING PARTY,
each of their respective past and present directors, officers, employees,
agents, consultants, advisors, accountants and attorneys (“Representatives”),
and each of their respective successors and assigns (collectively, the
“PROVIDING PARTY Indemnified Parties”) from and against any and all Damages (as
defined below) incurred or suffered by the PROVIDING PARTY Indemnified Parties
arising or resulting from the provision of Corporate Services hereunder, which
Damages shall be reduced to the extent of:
     (i) Damages caused or contributed to by PROVIDING PARTY’s negligence,
willful misconduct or violation or law; or
     (ii) Damages caused or contributed to by a breach of this Agreement by
PROVIDING PARTY.
“Damages” means, subject to Article IV hereof, all losses, claims, demands,
damages, liabilities, judgments, dues, penalties, assessments, fines (civil,
criminal or administrative), costs, liens, forfeitures, settlements, fees or
expenses (including reasonable attorneys’ fees and expenses and

15



--------------------------------------------------------------------------------



 



any other expenses reasonably incurred in connection with investigating,
prosecuting or defending a claim or Action).
          (b) Except as set forth in this Section 10.1(b), PROVIDING PARTY will
have no liability to RECEIVING PARTY for or in connection with any of the
Corporate Services rendered hereunder or for any actions or omissions of
PROVIDING PARTY in connection with the provision of any Corporate Services
hereunder. Subject to the provisions hereof and subject to Article IV, PROVIDING
PARTY will indemnify, defend and hold harmless RECEIVING PARTY, each Subsidiary
and Affiliate of RECEIVING PARTY, each of their respective past and present
Representatives, and each of their respective successors and assigns
(collectively, the “RECEIVING PARTY Indemnified Parties”) from and against any
and all Damages incurred or suffered by the RECEIVING PARTY Indemnified Parties
arising or resulting from either of the following:
     (i) any claim that PROVIDING PARTY’s use of the software or other
intellectual property used to provide the Corporate Services or Transition
Assistance, or any results and proceeds of such Corporate Services or Transition
Assistance, infringes, misappropriates or otherwise violates any United States
patent, copyright, trademark, trade secret or other intellectual property
rights; provided, that such intellectual property indemnity shall not apply to
the extent that any such claim arises out of any modification to such software
or other intellectual property made by RECEIVING PARTY without PROVIDING PARTY’s
authorization or participation, or
     (ii) PROVIDING PARTY’s gross negligence, willful misconduct, improper use
or disclosure of customer information or violations of law;
provided, that in each of the cases described in subclauses (i) through
(ii) above, the amount of Damages incurred or sustained by RECEIVING PARTY shall
be reduced to the extent such Damages shall have been caused or contributed to
by any action or omission of RECEIVING PARTY in amounts equal to RECEIVING
PARTY’s equitable share of such Damages determined in accordance with its
relative culpability for such Damages or the relative fault of RECEIVING PARTY
or its Subsidiaries.
     10.2 Indemnification Procedures.
          (a) Claim Notice. A Party that seeks indemnity under this Article X
(an “Indemnified Party”) will give written notice (a “Claim Notice”) to the
Party from whom indemnification is sought (an “Indemnifying Party”), whether the
Damages sought arise from matters solely between the Parties or from Third Party
Claims. The Claim Notice must contain (i) a description and, if known, estimated
amount (the “Claimed Amount”) of any Damages incurred or reasonably expected to
be incurred by the Indemnified Party, (ii) a reasonable explanation of the basis
for the Claim Notice to the extent of facts then known by the Indemnified Party,
and (iii) a demand for payment of those Damages. No delay or deficiency on the
part of the Indemnified Party in so notifying the Indemnifying Party will
relieve the Indemnifying Party of any liability for Damages or obligation
hereunder except to the extent of any Damages caused by or arising out of such
failure.

16



--------------------------------------------------------------------------------



 



          (b) Response to Notice of Claim. Within thirty (30) days after
delivery of a Claim Notice, the Indemnifying Party will deliver to the
Indemnified Party a written response in which the Indemnifying Party will
either: (i) agree that the Indemnified Party is entitled to receive all of the
Claimed Amount and, in which case, the Indemnifying Party will pay the Claimed
Amount in accordance with a payment and distribution method reasonably
acceptable to the Indemnified Party; or (ii) dispute that the Indemnified Party
is entitled to receive all or any portion of the Claimed Amount, in which case,
the Parties will resort to the dispute resolution procedures set forth in
Section 1.4.
          (c) Contested Claims. In the event that the Indemnifying Party
disputes the Claimed Amount, as soon as practicable but in no event later than
ten (10) days after the receipt of the notice referenced in Section 10.2(b)(ii)
hereof, the Parties will begin the process to resolve the matter in accordance
with the dispute resolution provisions of Section 1.4 hereof. Upon ultimate
resolution thereof, the Parties will take such actions as are reasonably
necessary to comply with such agreement or instructions.
          (d) Third Party Claims.
     (i) In the event that the Indemnified Party receives notice or otherwise
learns of the assertion by a person or entity who is not a Party hereto or a
Subsidiary or Affiliate of a Party hereto of any claim or the commencement of
any action (a “Third-Party Claim”) with respect to which the Indemnifying Party
may be obligated to provide indemnification under this Article X, the
Indemnified Party will give written notification to the Indemnifying Party of
the Third-Party Claim. Such notification will be given within fifteen (15) days
after receipt by the Indemnified Party of notice of such Third-Party Claim, will
be accompanied by reasonable supporting documentation submitted by such third
party (to the extent then in the possession of the Indemnified Party) and will
describe in reasonable detail (to the extent known by the Indemnified Party) the
facts constituting the basis for such Third-Party Claim and the amount of the
claimed Damages; provided, however, that no delay or deficiency on the part of
the Indemnified Party in so notifying the Indemnifying Party will relieve the
Indemnifying Party of any liability for Damages or obligation hereunder except
to the extent of any Damages caused by or arising out of such failure. Within
twenty (20) days after delivery of such notification, the Indemnifying Party
may, upon written notice thereof to the Indemnified Party, assume control of the
defense of such Third-Party Claim with counsel reasonably satisfactory to the
Indemnified Party. During any period in which the Indemnifying Party has not so
assumed control of such defense, the Indemnified Party will control such
defense.
     (ii) The Party not controlling such defense (the “Non-controlling Party”)
may participate therein at its own expense.
     (iii) The Party controlling such defense (the “Controlling Party”) will
keep the Non-controlling Party reasonably advised of the status of such
Third-Party Claim and the defense thereof and will consider in good faith
recommendations made by the Non-controlling Party with respect thereto. The

17



--------------------------------------------------------------------------------



 



Non-controlling Party will furnish the Controlling Party with such Information
as it may have with respect to such Third-Party Claim (including copies of any
summons, complaint or other pleading which may have been served on such Party
and any written claim, demand, invoice, billing or other document evidencing or
asserting the same) and will otherwise cooperate with and assist the Controlling
Party in the defense of such Third-Party Claim.
     (iv) The Indemnifying Party will not agree to any settlement of, or the
entry of any judgment arising from, any such Third-Party Claim without the prior
written consent of the Indemnified Party, which consent will not be unreasonably
withheld or delayed; provided, however, that the consent of the Indemnified
Party will not be required if (A) the Indemnifying Party agrees in writing to
pay any amounts payable pursuant to such settlement or judgment, and (B) such
settlement or judgment includes a full, complete and unconditional release of
the Indemnified Party from further Liability. The Indemnified Party will not
agree to any settlement of, or the entry of any judgment arising from, any such
Third-Party Claim without the prior written consent of the Indemnifying Party,
which consent will not be unreasonably withheld or delayed.
ARTICLE XI
MISCELLANEOUS
     11.1 Relationship of the Parties. The Parties declare and agree that each
Party is engaged in a business that is independent from that of the other Party
and each Party shall perform its obligations as an independent contractor. It is
expressly understood and agreed that RECEIVING PARTY and PROVIDING PARTY are not
partners, and nothing contained herein is intended to create an agency
relationship or a partnership or joint venture with respect to the Corporate
Services. Neither Party is an agent of the other and neither Party has any
authority to represent or bind the other Party as to any matters, except as
authorized herein or in writing by such other Party from time to time.
     11.2 Employees. (a) PROVIDING PARTY shall be solely responsible for payment
of compensation to its employees and, as between the Parties, for its
Subsidiaries’ employees and for any injury to them in the course of their
employment. PROVIDING PARTY shall assume full responsibility for payment of all
federal, state and local taxes or contributions imposed or required under
unemployment insurance, social security and income tax laws with respect to such
persons.
          (b) RECEIVING PARTY shall be solely responsible for payment of
compensation to its employees and, as between the Parties, for its Subsidiaries’
employees and for any injury to them in the course of their employment.
RECEIVING PARTY shall assume full responsibility for payment of all federal,
state and local taxes or contributions imposed or required under unemployment
insurance, social security and income tax laws with respect to such persons.
     11.3 Assignment. Neither Party may assign, transfer or convey any right,
obligation or duty, in whole or in part, or of any other interest under this
Agreement relating to such Corporate

18



--------------------------------------------------------------------------------



 



Services without the prior written consent of the other Party, including any
assignment, transfer or conveyance in connection with a sale of an asset to
which one or more of the Corporate Services relate. All obligations and duties
of a Party under this Agreement shall be binding on all successors in interest
and permitted assigns of such Party. Each Party may use its Subsidiaries or
Affiliates or subcontractors to perform the Corporate Services; provided that
such use shall not relieve such assigning Party of liability for its
responsibilities and obligations.
     11.4 Severability. In the event that any one or more of the provisions
contained herein shall for any reason be held to be unenforceable in any respect
under law, such unenforceability shall not affect any other provision of this
Agreement, and this Agreement shall be construed as if such unenforceable
provision or provisions had never been contained herein.
     11.5 Third Party Beneficiaries. The provisions of this Agreement are for
the benefit of the Parties and their Affiliates and not for any other person.
However, should any third party institute proceedings, this Agreement shall not
provide any such person with any remedy, claim, liability, reimbursement, cause
of action, or other right.
     11.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without giving effect to such
State’s laws and principles regarding the conflict of laws. Subject to
Section 1.4, if any Dispute arises out of or in connection with this Agreement,
except as expressly contemplated by another provision of this Agreement, the
Parties irrevocably (a) consent and submit to the exclusive jurisdiction of
federal and state courts located in Jacksonville, Florida, (b) waive any
objection to that choice of forum based on venue or to the effect that the forum
is not convenient and (c) WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT
TO TRIAL OR ADJUDICATION BY JURY.
     11.7 Executed in Counterparts. This Agreement may be executed in
counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same document.
     11.8 Construction. The headings and numbering of articles, Sections and
paragraphs in this Agreement are for convenience only and shall not be construed
to define or limit any of the terms or affect the scope, meaning, or
interpretation of this Agreement or the particular Article or Section to which
they relate. This Agreement and the provisions contained herein shall not be
construed or interpreted for or against any Party because that Party drafted or
caused its legal representative to draft any of its provisions.
     11.9 Entire Agreement. This Agreement, including all attachments,
constitutes the entire Agreement between the Parties with respect to the subject
matter hereof, and supersedes all prior oral or written agreements,
representations, statements, negotiations, understandings, proposals and
undertakings, with respect to the subject matter hereof.
     11.10 Amendments and Waivers. The Parties may amend this Agreement only by
a written agreement signed by each Party and that identifies itself as an
amendment to this Agreement. No waiver of any provisions of this Agreement and
no consent to any default under this Agreement shall be effective unless the
same shall be in writing and signed by or on behalf

19



--------------------------------------------------------------------------------



 



of the Party against whom such waiver or consent is claimed. No course of
dealing or failure of any Party to strictly enforce any term, right or condition
of this Agreement shall be construed as a waiver of such term, right or
condition. Waiver by either Party of any default by the other Party shall not be
deemed a waiver of any other default.
     11.11 Remedies Cumulative. Unless otherwise provided for under this
Agreement, all rights of termination or cancellation, or other remedies set
forth in this Agreement, are cumulative and are not intended to be exclusive of
other remedies to which the injured Party may be entitled by law or equity in
case of any breach or threatened breach by the other Party of any provision in
this Agreement. Unless otherwise provided for under this Agreement, use of one
or more remedies shall not bar use of any other remedy for the purpose of
enforcing any provision of this Agreement.
     11.12 Taxes. All charges and fees to be paid to PROVIDING PARTY under this
Agreement are exclusive of any applicable taxes required by law to be collected
from RECEIVING PARTY (including, without limitation, withholding, sales, use,
excise, or services tax, which may be assessed on the provision of Corporate
Services). In the event that a withholding, sales, use, excise, or services tax
is assessed on the provision of any of the Corporate Services under this
Agreement, RECEIVING PARTY will pay directly, reimburse or indemnify PROVIDING
PARTY for such tax, plus any applicable interest and penalties. The Parties will
cooperate with each other in determining the extent to which any tax is due and
owing under the circumstances, and shall provide and make available to each
other any resale certificate, information regarding out-of-state use of
materials, services or sale, and other exemption certificates or information
reasonably requested by either Party.
     11.13 Changes in Law. PROVIDING PARTY’s obligations to provide Corporate
Services hereunder are to provide such Corporate Services in accordance with
applicable laws as in effect on the date of this Agreement. Each Party reserves
the right to take all actions in order to ensure that the Corporate Services and
Transition Assistance are provided in accordance with any applicable laws.
     11.14 Effectiveness. Notwithstanding the date hereof, this Agreement shall
become effective as of the date of the Distribution, as more fully described in
the Contribution Agreement.
[signature page follows]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties, acting through their authorized officers,
have caused this Agreement to be duly executed and delivered as of the date
first above written.

            PROVIDING PARTY:


Fidelity National Information Services, Inc.
      By  /s/ Lee A. Kennedy         Lee A. Kennedy        President and Chief
Executive Officer     

            RECEIVING PARTY:


Lender Processing Services, Inc.
      By  /s/ Jeffrey S. Carbiener         Jeffrey S. Carbiener        President
and Chief Executive Officer     

21